PER CURIAM.
Following the review of the record on appeal in this cause and the briefs of the respective parties, it appears that the order here under review should be reversed and remanded to the trial judge for further consideration, as both counsel concede that the trial court was not properly advised of the effective dates of statutes which were applicable to the issue before the court
Therefore, in view of the appellee having confessed error, the order here under review is hereby reversed and the cause remanded to the trial judge for further proceedings.
Reversed and remanded.